Name: Commission Regulation (EEC) No 1390/88 of 20 May 1988 fixing additional amounts for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128/28 Official Journal of the European Communities 21 . 5. 88 COMMISSION REGULATION (EEC) No 1390/88 of 20 May 1988 fixing additional amounts for poultrymeat products tries, a second offer price must be determined for exports from these other countries ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for poultrymeat products other than slaughtered poultry and halves or quarters indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 3907/87 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 1 527/73 0 ; Whereas the offer price must be determined for all imports from all third countries ; whereas, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third coun HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 (1 ) of that Regu ­ lation which appear in the said Annex. Article 2 This Regulation shall enter into force on 25 May 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 77.M OJ No L 370, 30. 12. 1987, p. 14. (4 OJ No 129, 28. 6. 1967, p. 2577/67. 0 OJ No L 154, 9. 6. 1973, p. 1 . 21 . 5. 88 Official Journal of the European Communities No L 128/29 ANNEX Additional amounts applicable to poulttymeat products with die exception of live and slaughtered poultry and halves or quarters (ECU/100 kg) CN code Description (') - Additionalamount 0207 39 11 01 10,00 0207 39 25 02 10,00 0207 39 31 03 6,00 0207 39 45 02 35,00 0207 39 53 06 10,00 0207 39 55 07 10,00 0207 39 75 04 40,00 0207 39 77 04 10,00 020741 10 01 10,00 0207 41 71 02 10,00 0207 4210 03 6,00 0207 42 59 02 35,00 0207 43 11 06 10,00 0207 43 15 07 10,00 0207 43 61 04 40,00 020743 63 04 10,00 0209 00 90 05 45,00 (') Origin : 01 Hungary and Czechoslovakia, 02 Hungary, 03 Brazil, Israel, Czechoslovakia and Yugoslavia, 04 Israel, 05 Hungary, Israel, 06 Bulgaria, 07 China.